Citation Nr: 1200467	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  10-31 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to a higher rate of VA pension for the year 2006 based on recomputation of the Veteran's income to account for unreimbursed medical expenses, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Daughter & Granddaughter


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from August 1943 to February 1946.  The Veteran died in July 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decisional letter by the Cleveland, Ohio VARO.  In October 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in July 2007; the appellant's claim for accrued benefits was received in August 2007.  

2.  The evidence of record at the time of the Veteran's death reflects he submitted Medical Expense Reports showing unreimbursed medical expenses for the year 2006.  





CONCLUSION OF LAW

A higher rate of pension for the year 2006 based on recomputation of income to account for unreimbursed medical expenses is warranted for accrued benefits purposes.  38 U.S.C.A. §§ 1503(a)(8), 1521, 5121(a) (West 2002); 38 C.F.R. § 3.272(g) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As this decision grants the benefits sought, there is no need to belabor the impact of the VCAA in this matter, as any notice error or duty to assist omission is harmless.  

B. Factual Background

In August 1989, the RO granted the Veteran VA pension benefits.  As instructed by VA in a December 1990 decisional letter, VA pays a pension to make up the difference between countable annual income and the maximum annual rate.  Reported medical expenses are used to reduce countable annual income, and he was required to report any change in his expected recurring medical expenses immediately to prevent overpayment.  

A letter from the Milwaukee, Wisconsin Pension Center in November 2006 notified the Veteran that VA was conducting a special review of medical expenses used in determining the rate of pension for a random sample of beneficiaries, and that his case was selected for review.  He was asked to submit the enclosed VA Form 21-4138, Statement in Support of Claim, and provided 60 days for the requested verification of medical expenses.  

In December 2006, the Veteran noted that he was answering in response to the November 2006 letter, and attached copies of medical expenses for the year 2005.  

In February 2007, the Veteran's representative submitted to the Milwaukee Pension Center two VA Form 21-8416s, Medical Expense Report, which listed medical expenses incurred for the year 2006, totaling $3,668.  The Medical Expense Reports were unsigned and undated.  

The Veteran died in July 2007.  

A July 2007 letter from the Milwaukee Pension Center to the Veteran notified that they received his response to their request for documentation regarding 2005 unreimbursed medical expenses.  

In August 2007, the appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child.  

In a November 2007 decisional letter, the Cleveland RO notified the appellant that she was not entitled to any accrued benefits because VA did not owe the Veteran any money at the time of his death.  

In her January 2008 notice of disagreement, the appellant stated that the Veteran had completed the Medical Expense Reports showing their unreimbursed medical expenses, which were submitted by their service officer in February 2007.  

In August 2008 correspondence, the appellant reiterated that verification of 2006 medical expenses was submitted prior to the Veteran's death in July 2007.  
An October 2008 letter from the Pension Management Center notes that a "2006 VA Form 21-8416 Medical Expense Report was received by VA in February 2007".  However, the veteran had not signed it; therefore, it was an invalid claim for reimbursement, and not eligible to be considered for accrued benefits purposes.  

In October 2009 correspondence, the appellant reported that the Veteran had worked with the local VA office weekly for months regarding reimbursement for medical expenses after paperwork was submitted.  She indicated that he was not advised that the application was incomplete, or that his signature was still required.   

At the October 2011 Travel Board hearing, the appellant testified that the Veteran submitted a medical expense report for the year 2006 in February 2007, but that he did not sign it (transcript, p.4).  Her daughter testified that the Veteran went to the Cleveland VA RO weekly to make sure the paperwork was in order, and that no one advised him that any additional signature was necessary (transcript, p.5-7).  

C. Legal Criteria and Analysis

The Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Accrued benefits are "periodic monetary benefits . . . authorized under law administered by [VA] to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . ."  38 C.F.R. § 3.1000(a) (as amended by 71 Fed. Reg. 78368 (December 29, 2006) (effective January 29, 2007)).  An "[a]pplication for accrued benefits must be filed within 1 year after the date of death."  38 C.F.R. § 3.1000(c).  Here, the Veteran died in July 2007 and the appellant filed her claim in August 2007.  Therefore, the claim for accrued benefits was timely filed.  

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit concluded that, "for a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  This element has been met as well.  The evidence reasonably shows that in February 2007 the Veteran (via his representative) filed a claim for reimbursement of medical expenses for the year 2006; this claim was pending at the time of his death, and was denied in November 2007.  See 38 C.F.R. § 3.160(c) (defining "pending claim" as an application that has not been fully adjudicated); see also 38 C.F.R. § 3.160(d) (defining "fully adjudicated claim").  

Generally, accrued benefits are payable to the surviving spouse of a veteran.  38 U.S.C.A. § 5121.  

Under 38 U.S.C.A. § 1521, veterans who served on active duty during a period of war, and who are disabled to the required degree, are entitled to receive a VA pension, to be adjusted based on their annual income.  Under 38 U.S.C.A. § 1503(a)(8) annual income for pension purposes includes payments of any kind and from any source except, inter alia, the amount equivalent to payments for unreimbursed medical expenses to the extent that they exceed five percent of the maximum annual rate of pension.  See 38 C.F.R. § 3.272(g).  If a VA pension recipient submits a Improved Pension Eligibility Verification Report (EVR) or report of medical expenses each year within an annual reporting period established by VA, certain unreimbursed medical expenses may be excluded from the annual income reported by the recipient and used by VA to adjust the amount of pension warranted.  Consequently, a veteran's submission of an EVR or report of medical expenses may result in a retroactive upward adjustment of pension for the prior year.  See 38 U.S.C.A. §§ 1503(a)(8), 1521; 38 C.F.R. § 3.272(g)(1).  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

It is not in dispute that in February 2007 VA had received from the Veteran (via his representative) a report of unreimbursed medical expenses for the year 2006.  In essence, the question before the Board is whether this unsigned February 2007 submission may be accepted as valid for the purpose of recomputation of the Veteran's 2006 income to account for unreimbursed medical expenses (and reimbursement of said amount to the appellant as an accrued benefit).  

Upon careful review of the record, including the forthright testimony by the appellant and her daughter at the Travel Board hearing, the Board finds that the February 2007 may indeed be accepted as a valid claim for reimbursement for unreimbursed medical expenses for the year 2006 submitted and pending when the Veteran died in July 2007.  In this regard the Board finds significant and (along with the appellant's and her daughter's testimony) persuasive the October 2008 letter from the Pension Management Center acknowledging their receipt of the Medical Expense Report prior to the Veteran's death.  The Board notes that the stated reason for rejection of the claim for retroactive recomputation of 2006 pension to account for unreimbursed medical expenses is that the application submitted in February 2007 was unsigned.  The Board finds credible the testimony of the appellant and her daughter to the effect that the Veteran regularly contacted the RO to inquire regarding the reimbursement for medical expenses, and was not advised that his signature was still needed.  The Board further finds that by failing to advise the Veteran prior to his death in July 2007 that the February 2007 application submission was deficient for lack of a signature, the RO had effectively waived the requirement for a signature. 

Accordingly, the Board finds that the appellant is entitled to a recomputation of the Veteran's income for the year 2006 to account for the unreimbursed medical expenses for that year identified in the February 2007 submission, and to payment of the resulting increased 2006 pension entitlement as an accrued benefit.    


ORDER

The appeal seeking a higher rate of pension for the year 2006 based on recomputation of the Veteran's income to account for unreimbursed medical expenses, for accrued benefits purposes is granted. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


